Citation Nr: 1541233	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  06-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left leg varicose veins, to include as secondary to his service-connected right leg varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was most recently before the Board in May 2015 when it was remanded for additional development.  It has now returned to the Board for adjudication.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a May 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this claim was remanded by the Board in May 2015, in pertinent part, to obtain an addendum medical opinion from the May 2014 VA examiner regarding the etiology of the Veteran's claimed left leg varicose vein condition.  The examiner was specifically asked to address the November 2005 statement from Dr. B.F. finding the left leg varicose veins related to the Veteran's right leg varicose veins and to service.  Although the examiner noted the November 2005 statement, she failed to address it.  See Stegall v. West, 11 Vet. App. 268 (1998).

The May 2014 examiner concluded that she could not determine that the Veteran's left leg varicose veins occurred at the same time as his right leg varicose veins without documentation.  As such, she stated that she was unable to provide an opinion without resort to mere speculation.  The Board finds this rationale inadequate to resolve the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

An addendum opinion should be obtained from a VA examiner who has not yet reviewed the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, the RO should obtain all outstanding treatment records.  

2. Then, return the claims file to an examiner who has not previously reviewed the Veteran's claims file for an addendum opinion.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should review any newly obtained evidence and state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left leg varicose veins:

(i) were incurred during, were aggravated by, or are otherwise related to the Veteran's service;
(ii) are caused by his service-connected right leg varicose veins; or
(iii) are aggravated by his service-connected right leg varicose veins.

The examiner must specifically address the November 2005 statement from Dr. B.F. finding the left leg varicose veins related to the right leg varicose veins and to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3. After completing the above actions, the Veteran's claim of entitlement to service connection for left leg varicose veins should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




